t c summary opinion united_states tax_court albert james lawless petitioner v commissioner of internal revenue respondent docket no 18393-03s filed date albert james lawless pro_se sara j barkely for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure as well as an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure after concessions by the parties the issues for decision are whether the statute_of_limitations bars the assessment of the deficiency if the statute_of_limitations is not a bar whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits respondent concedes the additions to tax under sec_6651 and sec_6654 petitioner concedes certain adjustments in the notice_of_deficiency specifically that he received the following items of income wages of dollar_figure interest_income of dollar_figure and dividends of dollar_figure the parties agree that petitioner received a taxable_distribution from his individual_retirement_account in the amount of dollar_figure rather than dollar_figure as determined in the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner failed to report capital_gains of dollar_figure petitioner did not raise this issue in his pleadings nor did he address it at trial accordingly this issue is deemed conceded by petitioner rule sec_34 sec_142 at the time that the petition was filed petitioner resided in boulder colorado for the taxable_year petitioner received an extension of time to file his federal_income_tax return return by date petitioner did not file a return by that date on date respondent prepared a substitute return for petitioner’s taxable_year after determining that petitioner failed to file a return for in the spring of respondent’s memphis service_center contacted petitioner requesting that he file a return in response petitioner mailed to respondent a purported copy of his return bearing his and his wife’s signatures dated date on date respondent’s memphis service_center received and filed this return as petitioner’s return on the return petitioner claimed a refund of dollar_figure but he did not receive a refund check nor did he contact respondent about such refund on the top of the return petitioner handwrote do not file - copy of previous return petitioner filed his individual colorado state_income_tax return for on date on date respondent issued to petitioner a notice_of_deficiency for apparently respondent issued the notice_of_deficiency based on the substitute return although respondent’s memphis continued petitioner timely filed with the court a petition challenging the notice_of_deficiency paragraph of the petition states a copy of my return was mailed when requested summer of original return was filed the statute_of_limitations had expired prior to the request for a copy notice_of_deficiency noted math errors and a balance due discussion a statute_of_limitations we must first decide whether the statute_of_limitations bars the assessment of the deficiency in issue in doing so we must decide when petitioner filed his return generally an income_tax must be assessed within years after the applicable return is filed whether or not such return was filed on or after the date prescribed sec_6501 the bar of the statute_of_limitations on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 if the taxpayer makes a prima facie case proving the filing_date of his or her income_tax return and the expiration of the statutory period prior to the mailing of the notice_of_deficiency the burden of going forward with the evidence shift sec_4 continued center had received and filed a copy of petitioner’s return on date although petitioner and his wife filed a joint_return for respondent mailed the notice_of_deficiency only to petitioner to respondent 57_tc_735 the burden_of_proof ie the burden of ultimate persuasion however always remains with the party who pleads that the assessment is barred by the statute_of_limitations 85_tc_535 petitioner contends that he filed his return on date and that the period of limitations ordinarily would have expired on date petitioner testified at trial that as a matter of personal habit on the night he completes a return he signs and dates it he has his wife sign and date it he makes a copy of it at the copy store and then mails it at the local post office with regard to his return petitioner asserts that he and his wife signed it on date that he made a copy of it and that he mailed it at the local post office by regular mail on the same day petitioner further asserts that he learned that respondent did not receive his return only when respondent’s memphis service_center contacted him in the spring of at which time petitioner mailed respondent a copy of his return in contrast respondent’s records show that respondent first received and filed petitioner’s return on date we find it remarkable that petitioner never contacted respondent regarding the refund he claimed on the return allegedly submitted in date under certain circumstances this court may accept the credible testimony of witnesses regarding the preparation and mailing of a tax_return when the commissioner’s records do not show receipt of a return and the taxpayer cannot provide any documentary_evidence of the filing of such return see 383_f3d_1187 10th cir 92_tc_793 testimony of postal employee who affixed postmark to return affd 909_f2d_1155 8th cir 53_tc_235 testimony of corporation’s shareholders and its accountants however a taxpayer’s own testimony concerning his or her habit regarding the preparation and mailing of his or her returns is not sufficient by itself see longazel v commissioner tcmemo_1994_487 duralia v commissioner tcmemo_1994_269 based on the entirety of the record petitioner’s testimony does not establish that he filed his return on date moreover the fact that petitioner also did not file his individual colorado state_income_tax return until date suggests that he filed both his federal and state_income_tax returns at about the same time we thus conclude that petitioner failed to carry his burden of proving that he filed his return on date rather based on the evidence adduced we hold that petitioner filed his return on date accordingly the statute_of_limitations does not bar the assessment of the deficiency at issue b addition_to_tax pursuant to sec_6651 respondent determined that petitioner is liable for an addition_to_tax sec_6651 imposes an addition_to_tax for the failure_to_file a return within the period of time prescribed determined with regard to any extension of time for filing unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect sec_7491 provides that the commissioner will bear the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 the commissioner however does not have the burden to introduce evidence regarding reasonable_cause or substantial_authority id pincite sec_7491 applies to examinations commenced after date petitioner had an extension of time to file his return until date petitioner did not file a return by date indeed petitioner testified at trial that he allegedly mailed his return to respondent on date after the due_date as extended accordingly respondent met his burden of production for the sec_6651 addition_to_tax petitioner did not present any persuasive evidence that his failure to timely file a return was due to reasonable_cause and not due to willful neglect see higbee v commissioner supra pincite accordingly petitioner is liable for the sec_6651 addition_to_tax for c conclusion we have considered all of petitioner’s arguments and to the extent that we have not specifically addressed them we conclude that they are without merit reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule presumably respondent will afford petitioner the applicable joint filing tax_rate in recomputing the deficiency see supra note
